Citation Nr: 1731284	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for insomnia, (claimed as a sleep disorder), to include as secondary to the Veteran's service connected disorders. 

2.  Entitlement to service connection for obstructive sleep apnea, (claimed as a sleep disorder), to include as secondary to the Veteran's service connected multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 1993, May 2001 to October 2001, November 2002 to October 2003, and October 2005 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a November 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran has an insomnia disorder proximately due to or the result of his service-connected disorders. 

2.  The evidence of record is in equipoise as to whether a relationship exists between the Veteran's obstructive sleep apnea and his service-connected multiple sclerosis.







CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has an insomnia disorder secondary to his service-connected disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), (d).

2.  Resolving all doubt in the Veteran's favor, his obstructive sleep apnea was caused or aggravated by his service-connected multiple sclerosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The VCAA applies to the instant secondary service connection claims.  However, the Veteran was provided adequate VCAA notice for this issue in February 2010, April 2011 and December 2012 letters. 

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 





Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service or a service-connected disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.  

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8°Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying rheumatic fever.  38 C.F.R. § 3.159 (a)(1); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308. 

In determining whether secondary service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518   (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The first and most fundamental requirement for any service-connection claim, on either a direct or secondary basis, is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed by VA medical personnel with both insomnia and sleep apnea.

In addition, the Veteran has already been service-connected for adjustment disorder, mixed, with anxiety and depressed mood, right lower extremity neuropathy of medial plantar, deep peroneal and sural nerves secondary to multiple sclerosis, left lower extremity neuropathy of medial plantar, deep peroneal and sural nerves secondary to multiple sclerosis, multiple sclerosis with right upper extremity neuropathy (major), bladder dysfunction secondary to multiple sclerosis, peripheral neuropathy, left upper extremity (minor) secondary to multiple sclerosis, musculoligamentous strain, left and right knees, mandibular paresthesia , tinnitus, post surgical scar and status post mandibular fracture with reconstruction of the jaw; dental fractures with placement of partial dental prosthetic.

      A,  Insomnia

A review of the Veteran's VA treatment records show that he has reported poor sleep, including difficulty falling and remaining asleep since May 2007.  He has consistently reported throughout the pendency of this appeal that he sleeps inconsistently, only for a few hours each night.  It is also noted in the Veteran's VA treatment records that he is awoken by nightmares. 

The Veteran was afforded a VA examination in September 2016, where the examiner determined that the Veteran suffered from insomnia and his mental health concerns were also interfering with his sleep.  Based upon a review of the Veteran's records, the examiner found that the Veteran's insomnia is as least as likely as not related to his mental health concerns. 

As noted above, the Veteran is service connected for adjustment disorder, mixed, with anxiety and depressed mood.  Therefore, service connection for insomnia as secondary to the service-connected adjustment disorder, mixed, with anxiety and depressed mood is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

      Obstructive Sleep Apnea

In addition to his insomnia, the Veteran has a diagnosis of obstructive sleep apnea.  Due to his obstructive sleep apnea, the Veteran uses a CPAP machine while sleeping.  He also has reported loud snoring, fatigue and taking naps during the day. 

The Veteran has been afforded multiple VA examinations and medical opinions in relation to his sleep apnea as secondary to his mental conditions.  However, in September 2016, the VA examiner also addressed the issue of whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated beyond its normal progression by his service connected multiple sclerosis.  

The September 2016 examiner stated that because the Veteran has so many medical and mental health issues that are intertwined and inseparable that he could not determine whether the Veteran's sleep apnea was aggravated beyond its normal progression by his service connected multiple sclerosis.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea was caused or aggravated by his service-connected multiple sclerosis.   In this regard, the September 2016 was unable to specifically identify which disabilities, either service-connected or nonservice-connected, either caused or aggravated the service connected disability in light of his multiple medical conditions.  The Board observes that the Veteran has a combined 100 percent disability evaluation for his service connected disabilities signifying significant impairment.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the September 2016 medical examination, the multiple disabilities that the Veteran has been awarded service connection, and the inability of the 2016 examiner to separate service-connected and nonservice connected conditions when opining that the Veterans multiple physical and mental conditions contributed to his sleep apneal, the Board resolves all doubt in the Veteran's favor and finds that his obstructive sleep apnea was caused or aggravated by his service-connected multiple sclerosis.  Further, as the claim for obstructive sleep apnea is being granted, the Board finds that there would be no useful purpose in addressing the theory of direct service connection.


ORDER

Service connection for insomnia, as secondary to the Veteran's service connected disorders, is granted.

Service connection for obstructive sleep apnea, as secondary to the Veteran's service connected multiple sclerosis, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


